

CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”) is dated July 1, 2008, by and
between ORAMED Ltd., a company incorporated under the laws of the State of
Israel, # 513976712 with an address at High-Tech Park 2/5, Givat Ram, Jerusalem,
Israel 93706 (the “Company”) and KNRY, Ltd., a company incorporated under the
laws of the State of Israel, # 513836502 with an address at 2 Elza Street,
Jerusalem, Israel 93706 (the "Consultant").


R E C I T A L S:



WHEREAS
the Company wishes to obtain consulting services from the Consultant to be
provided by Dr. Miriam Kidron Israeli I.D. number _______ (“Miriam”) exclusively
and the Consultant wishes to provide the Company with consulting services as an
external consultant to the Company through Miriam exclusively and pursuant to
the terms and conditions of this Agreement; and




WHEREAS
the parties wish to regulate their legal relations as set forth in this
Agreement



NOW, THEREFORE, the parties hereto hereby agree as follows:


1.
Appointment - The Company hereby appoints the Consultant, and the Consultant
hereby agrees to serve the Company through Miriam exclusively, in the capacity
of a consultant to the Company. For the avoidance of doubt it is hereby
clarified that in the event the Consultant ceases to provide the Consulting
Services (as hereinafter defined) through Miriam exclusively, the Company shall
have the right to terminate this Agreement immediately upon notification of such
termination, without any further notice.



2.
The Consulting Services - Until the termination of this Agreement, the
Consultant through Miriam exclusively shall, as and when requested by the
Company, act as a consultant and render his assistance and participation as the
Chief Medical and Technology Officer of the Company and the Company’s US parent
(for purposes of this Agreement both the Company and its parent shall be
hereinafter referred to as: the “Company”), giving, on a full time basis the
full benefit of his knowledge, expertise, technical skill and ingenuity, in all
matters involved in or relating to the business thereof (the “Consulting
Services”).



3.
Supervision - While acting as a consultant for the Company through Miriam
exclusively, the Consultant and Miriam shall be under the supervision of the
Board of Directors of the Company and the Boards of Directors of the Company’s
parent (shall be hereinafter collectively referred to as the “Board”), and shall
report to and receive instructions from the Board. 

 
 
1

--------------------------------------------------------------------------------

 
 
4.
Commencement of the Agreement - The contractual relationship pursuant to this
Agreement commenced on August 1, 2007 (the “Commencement Date”).



5.
Term - Either party may terminate this Agreement, for any reason whatsoever,
upon the provision of a 60 days prior written notice (the "Prior Written
Notice").    



Notwithstanding the foregoing, the Company may, at any time following the
Commencement Date, terminate this Agreement immediately by provision of a
written notice (and without any further notice, including the Prior Written
Notice referred to above), in which case the termination date of this Agreement
shall be the effective date of such notice of immediate termination, in any of
the following circumstances:



 
5.1
Commission of a criminal offence, breach of trust or action adverse to the
Company, its monies, property, assets or employees by the Consultant and/or
Miriam.




 
5.2
Breach of any of the Consultant’s and/or Miriam’s undertakings as set forth in
this Agreement.




 
5.3
The Consultant is for any reason unable to provide the Consulting Services
through Miriam exclusively at a reasonable time as required by the Company
pursuant to this Agreement.



6.
Compensation - Effective from May 2008 (inclusive), the Company shall pay to the
Consultant in consideration for the performance of the Consulting Services a
gross monthly amount of 50,400 + VAT (the “Consideration”), subject to the
receipt by the Company of an invoice from the Consultant. Each of the Consultant
and Miriam hereby declares that neither of them has, nor shall have in the
future, any claims or demands in respect of amounts paid prior to May 2008.



7.
Reimbursement of Expenses - The Consultant will be reimbursed for any reasonable
expenses incurred in connection with the performance of the Consulting Services
under this Agreement subject to the Company’s prior written authorization, and
provided, that, the Consultant submits such verification of the expenses as the
Company may require. The Company will reimburse the Consultant for previously
approved expenses in accordance with the Company’s then applicable expense
reimbursement policy



Additionally, the Company shall reimburse the Consultant for pre-approved travel
expenses incurred in connection with the performance of the Consulting Services
under this Agreement.


 
2

--------------------------------------------------------------------------------

 
 
8.
Company car - In addition to the Consideration, the Company shall provide the
Consultant with leased car of category 2 for the use and maintenance of Miriam.
The Company shall incur all reasonable expenses associated with use of the Car,
including fuel expenses, however excluding personal traffic fines, payments to
the tax authorities resulting from the use of the Car ("Shovi Shimush") and the
like. The use of the Car shall be in accordance with the provisions of the
Company's car policy, as may be amended from time to time by the Company. The
Consultant shall bear any tax payments resulting from the aforesaid, to the
extent applicable. The Car will be returned to the Company by Miriam immediately
upon termination of this Agreement, for any reason whatsoever.



9.
Directors' and Officers' Liability Coverage. The Company shall provide the
Consultant, for the Benefit of Miriam, (including her heirs, executors and
administrators) with coverage under a standard directors' and officers'
liability insurance policy at the Company's expense.



10.
Notwithstanding the above, the Company has the right to withhold any amounts
from payments made to the Consultant under this Agreement, including, inter
alia, the Consideration, to the extent necessary to comply with any tax law and
any other laws of the State of Israel.



11.
Trade Secrets - Intellectual Property Rights -




 
11.1
Propriety Information - Each of the Consultant and Miriam agrees during the term
of this Agreement and thereafter that it/he will take all steps reasonably
necessary to hold the Company’s Proprietary Information in trust and confidence,
will not use Proprietary Information in any manner or for any purpose other than
providing the Company with the Consulting Services, and will not disclose any
such Proprietary Information to any third party without first obtaining
Company’s express written consent on a case-by-case basis. By way of
illustration but not limitation “Proprietary Information” includes (a) trade
secrets, inventions, mask works, ideas, processes, formulas, source and object
codes, data, programs, other works of authorship, know-how, improvements,
discoveries, developments, designs and techniques (hereinafter collectively
referred to as “Inventions”); and (b) information regarding plans for research,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers; and (c) information regarding the skills and compensation of other
employees of Company.




 
11.2
Third Party Information - Each of the Consultant and Miriam understands that the
Company has received and will in the future receive from third parties
confidential or proprietary information (“Third Party Information”). Each of the
Consultant and Miriam agrees to hold Third Party Information in confidence and
not to disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or to use, except in
connection with the provision of the Consulting Services to the Company, Third
Party Information unless expressly authorized in writing by the Company.



 
3

--------------------------------------------------------------------------------

 
 

 
11.3
Ownership of Company Work Product - As used in this Agreement, the term“Company
Work Product” means any Proprietary Information that is solely or jointly
conceived, made, reduced to practice, or learned by the Consultant and/or Miriam
in the course of any Consulting Services provided to the Company or in
connection therewith.

Each of the Consultant and Miriam irrevocably assigns to the Company all right,
title and interest worldwide in and to the Company Work Product and all
applicable intellectual property rights related to the Company Work Product,
including without limitation, copyrights, trademarks, trade secrets, patents,
moral rights, contract and licensing rights (the “Proprietary Rights”). Each of
the Consultant and Miriam retains no rights to use the Company Work Product and
agrees not to challenge the validity of Company’s ownership in the Company Work
Product.



 
11.4
Assistance - Each of the Consultant and Miriam agrees to cooperate with the
Company or its designee(s), both during and after the termination of this
Agreement, in the procurement, maintenance and protection of the Company's
rights in Company Work Product and to execute, when requested, any other
documents deemed necessary by the Company to carry out the purpose of this
Agreement.

For the avoidance of any doubt, it is hereby declared that Consultant's and
Miriam’s aforementioned undertakings are not limited in time, and shall survive
the termination of this Agreement.


12.
No Conflict of Interest - Each of the Consultant and Miriam agrees during the
term of the Agreement not to accept any work or enter into any contract or
understanding or accept an obligation, inconsistent or incompatible with the
Consultant’s and/or Miriam’s obligations under this Agreement or the scope of
the Consulting Services. Each of the Consultant and Miriam warrants that there
is no other existing contract or duty on the Consultant’s and/or Miriam’s part
inconsistent with this Agreement. Each of the Consultant and Miriam further
agrees not to disclose to the Company, or induce the Company to use any
confidential information that belongs to anyone other than the Company or the
Consultant.



13.
Independent Consultant Relationship - Each of the Consultant and Miriam hereby
declares and undertakes that its relationship with the Company will be that of
an independent consultant and nothing in this Agreement should be construed to
create a partnership, joint venture, or employer-employee relationship between
the Company and the Consultant and/or Miriam. Each of the Consultant and Miriam
agrees that it/he will not be entitled to any of the benefits that the Company
may make available to its employees, such as group insurance, profit sharing or
retirement benefits, unless otherwise mentioned herein. Furthermore, Each of the
Consultant and Miriam agrees that no title that the Consultant and/or Miriam
shall carry while acting in the capacity of a consultant of the Company, nor any
conduct by the Company or the Consultant, shall derogate from this Section 13.



 
4

--------------------------------------------------------------------------------

 
 
The Consultant will be solely responsible for all tax returns and payments
required to be filed with or made to any tax authority with respect to the
Consultant’s performance of the Consulting Services and receipt of fees under
this Agreement. Because the Consultant is an independent contractor, the Company
will not withhold or make payments for National Insurance Institute; make
unemployment insurance or disability insurance contributions; or obtain worker’s
compensation insurance on the Consultant’s behalf.


Furthermore, each of the Consultant and Miriam hereby declares, that the
Consultant is the sole employer of Miriam and therefore the Consultant has the
sole and complete liability for Miriam’s employment in any aspect
whatsoever including, inter alia, obligations such as payment of taxes, National
Insurance, disability, severance pay and other contributions based on fees paid
to Miriam. The Consultant hereby agrees to indemnify and defend the Company
against any and all such taxes or contributions, including penalties and
interest, and the Company shall be entitled to require the Consultant to produce
evidence of effecting the payments as aforesaid.


14.
If, for any reason whatsoever a competent authority, including a judicial body,
determines that the Consultant or Miriam is the Company’s employee and thus
entitled to the benefits of an employee, the following provisions shall apply:




 
14.1
In lieu of the consideration that was paid to the Consultant from the
commencement of this Agreement the Consultant or Miriam shall be deemed only
entitled to gross consideration equal to 80% of the consideration paid under
this Agreement (the “Adjusted Consideration”) from the date of the commencement
of this Agreement. 




 
14.2
Each of the Consultant and Miriam undertakes, jointly and severally, to
immediately refund to the Company any amount paid from the Commencement Date of
this Agreement in excess of the Adjusted Consideration, such being linked to the
Israeli consumer price index (the base index - the index known on the date of
each payment made under this Agreement; the new index - the index known on the
date of actual refund by the Consultant or Miriam).

 
15.
Consultant Representation and Warranties - The Consultant hereby represents and
warrants that the Consultant has full right and power to enter into and perform
this Agreement without the consent of any third party.



16.
Non-Competition and Non-Solicitation.




 
16.1
Each of the Consultant and Miriam hereby agrees and undertakes that it/he will
not serve, so long as the engagement hereunder is applicable and for a period of
12 months following termination thereof for whatever reason, directly or
indirectly, as owner, partner, joint venture, stockholder, employee, broker,
agent, principal, corporate officer, director, licensor or in any other capacity
whatever engage in, become financially interested in, be employed by, or have
any connection with any business or venture that competes with the Company's
business, including any business which, when this Agreement terminates, the
Company contemplates in good faith to be materially engaged in within six (6)
months thereafter, provided that the Company has taken demonstrable actions to
promote such engagement or that the Company's Board has adopted a resolution
authorizing such actions prior to the date of termination; provided, however,
that Each of the Consultant and Miriam may own securities of any corporation
which is engaged in such business and is publicly owned and traded but in an
amount not to exceed at any one time one percent (1%) of any class of stock or
securities of such company, so long neither of them has an active role in the
publicly owned and traded company as director, employee, consultant or
otherwise.

 
 
5

--------------------------------------------------------------------------------

 
 

 
16.2
Each of the Consultant and Miriam hereby agrees and undertakes that during the
period of this engagement and for a period of 12 months following the
termination thereof for whatever reason, they will not, directly or indirectly,
including personally or in any business in which any of them is an officer,
director or shareholder, for any purpose or in any place, employ any person (as
an employee or consultant) employed or engaged by the Company at such time or
during the preceding twelve months.



17.
Return of Company Property - Upon termination of this Agreement or earlier as
requested by the Company, each of the Consultant and Each of the Consultant and
Miriam hereby will deliver to the Company any and all drawings, notes,
memoranda, specifications, devices, electronic devices, formulas, and documents,
together with all copies thereof, and any other material containing or
disclosing any Company Work Product, Third Party Information or Proprietary
Information of the Company.

Data and software stored on magnetic and other media that cannot be returned
shall be destroyed by the Consultant or Each of the Consultant and Miriam hereby
together with all copies thereof.


18.
General Provisions -




 
18.1
Severability - In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.



 
6

--------------------------------------------------------------------------------

 
 

 
18.2
Governing Law - This Agreement shall be governed by and constructed in
accordance with the laws of the State of Israel. The parties hereby expressly
consent to the exclusive jurisdiction of the court located in Tel-Aviv, Israel,
and all disputes or claims arising out of or related to this Agreement shall be
exclusively resolved by the courts located in Tel-Aviv, Israel.




 
18.3
No Assignment - This Agreement may not be assigned by the Consultant and/or Each
of the Consultant and Miriam hereby without the Company’s prior and written
consent, and any such attempted assignment shall be void and of no effect.




 
18.4
Waiver - No waiver by a party of any breach of this Agreement shall be a waiver
of any preceding or succeeding breach. No waiver by a party of any right under
this Agreement shall be construed as a waiver of any other right.




 
18.5
Entire Agreement - This Agreement is the final, complete and exclusive agreement
of the parties with respect to the subject matter hereof and supersedes and
merges all prior agreements and/or discussions between the parties. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged.




 
18.6
Notices - All communications under this Agreement shall be in writing and shall
be delivered by hand or facsimile or mailed by registered or certified mail,
postage prepaid:



(i) If to the Consultant, at [to be completed] (facsimile: ( ) - ), or at such
other address or facsimile number as the Consultant may have furnished the
Company in writing,


(ii) if to the Company, at High-Tech Park 2/5, Givat Ram, PO Box 39098,
Jerusalem, Israel 91390, (facsimile: (02-5660004), marked for the attention of
CFO or at such other address or facsimile number as it may have furnished the
Consultant in writing.


Any notice so addressed shall be deemed to be given: if delivered by hand or by
facsimile, on the date of such delivery; if mailed by courier, on the first
business day following the date of such mailing; and if mailed by registered or
certified mail, on the third business day after the date of such mailing.



 
18.7
Survival - Sections 11, 13, 14, 16 and 17 shall survive termination of this
Agreement.




 
18.8
Section Headings - The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.



 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.


Oramed Ltd
KNRY Ltd
   
/s/Chaime Orlev                                                     
/s/Nadav Kidron                                           
By: Chaime Orlev                                                  
By: Nadav Kidron                                         
Title: Chief Financial Officer                               
Title: President                                              




I hereby confirm that I have read this Agreement, understood its terms and agree
to be personally bound by all its terms and provisions, including without
limitations, the provisions of Section 11 and 14 thereto.




/s/Miriam Kidron                          
July 1, 2008                                  
Miriam Kidron
Date



 
8

--------------------------------------------------------------------------------

 